                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

RANDALL LEE DALTON, et al.,

                         Plaintiffs,

v.                                                     Case No. 2:17-cv-04057-NKL

MICHAEL BARRETT, et al.,

                         Defendants.


                                              ORDER

          Before the Court is the joint motion by Plaintiffs Randall Lee Dalton, Viola Bowman,

Brian Richman, and Dorian Samuels, and Defendants Michael Barrett, H. Riley Block, Craig

Chval, A. Crista Hogan, and Charles R. Jackson, members of the Missouri State Public Defender

Commission, for entry of their proposed consent judgment. Doc. 221. For the reasons discussed

below, the joint motion is denied.


     I.   BACKGROUND

             a. Missouri Indigent Defense1

          The State of Missouri relies extensively on local Missouri State Public Defender (MSPD)

offices to provide indigent defense services in all its 114 counties and St. Louis City. MSPD

employs approximately 376 attorneys and 200 administrative staff, support staff, paralegals, and

Investigators, and represents indigent defendants in over 100,000 cases each year.

          Since the establishment of MSPD in its current form in 1989, there have been at least ten

independent evaluations of Missouri’s public defense system. A 1993 study by The Spangenberg


1
  These are the facts as described in Plaintiffs’ Complaint, Doc. 1-2, and the exhibits attached
thereto, Doc. 1-3, 1-4.
                                                  1

          Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 1 of 12
Group (TSG) concluded that MSPD “lack[ed] the necessary resources to provide competent

representation” and that the “legal staff needs to be increased as soon as possible.” Doc. 1-3, pp.

86–105. A second TSG study in 2005, commissioned by the Missouri Bar Association Public

Defender Task Force, determined Missouri’s public defense system was “on the verge of

collapse.” Doc. 1-3, pp. 111-138. In 2007, an interim committee of the Missouri Senate released

a report finding that public defenders’ caseloads were too large and needed to be reduced. Doc.

1-3, pp. 140-50; 1-4, pp. 1–4. A third TSG study in 2009, again commissioned by the Missouri

Bar Association, concluded that the workloads had increased since 2005 and that public

defenders were unable to adequately meet with clients following arrest, advocate for pretrial

release, thoroughly investigate cases, pursue discovery, file appropriate pleadings and motions,

conduct necessary research, or prepare for hearings, trial, and sentencing. Doc. 1-4, pp. 6–73. In

2014, the American Bar Association released results of a commissioned report indicating that

public defenders across the state were operating well over capacity, including working at 265%

capacity in the St. Louis County Office, 254% capacity in the Jefferson City office, and 239%

capacity in the Springfield office. Doc. 1-4, pp. 124–26. A 2016 study by the Sixth Amendment

Center determined that Missouri’s per capita spending on indigent defense is approximately one-

third of the average of 25 states surveyed, at $6.20 per resident as compared to the $18.41

average. Doc. 1-4. In 2015, Defendant MSPD Director Michael Barrett requested additional

funding from then-Governor Nixon to no avail, and when the legislature subsequently approved

additional funding, the funding was vetoed and withheld.

       Plaintiffs’ factual allegations illustrate the potential consequences of an inundated public

defense system. Ms. Bowman was arrested in January 2015, and her public defender, who was

also a District Defender of a MSPD District office and therefore had other administrative and



                                                 2

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 2 of 12
managerial job responsibilities in addition to a 228-case caseload, requested over thirty

continuances, including multiple continuances of Ms. Bowman’s trial, resulting in her spending

over 1,500 days in pre-trial detention. After being arrested in May 2016, Mr. Samuels cycled

through three public defenders over the next year who repeatedly requested continuances without

consulting Mr. Samuels while Mr. Samuels remained in jail. The last of these public defenders

indicated his workload of over 200 cases was making it impossible for him to adequately prepare

for the case. Also in 2016, Mr. Richman was arrested, yet over the next year he only met with

his attorney on a handful of occasions and always at the courthouse, all while Mr. Richman

remained in pre-trial detention without any preliminary hearing. In 2017, Mr. Dalton, a

physically disabled and mentally impaired man, was held in jail for over a month without

consulting with counsel. When he finally did meet his public defender, it was in the courtroom

at his hearing. At this proceeding, because the public defender did not seem familiar with the

case, Mr. Dalton’s sister requested to approach the bench and she, rather than the public

defender, had to make a bond application for her brother.


           b. The Current Litigation

       On March 9, 2017, Plaintiffs filed a class action lawsuit in Missouri state court seeking

injunctive and declaratory relief from Defendants in their official capacities as members of the

MSPD Commission, as well as against the State of Missouri and then-Governor Eric R. Greitens.

Plaintiffs alleged Defendants had failed to meet their constitutional obligation to provide indigent

defendants with meaningful representation. Plaintiffs and the putative class claimed to “have

been denied representation altogether at some critical stages of their proceedings, have been

constructively denied counsel at others because MSPD’s excessive workloads would hamstring




                                                 3

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 3 of 12
even the best of lawyers, and have not received the basic investigation and counseling that the

Sixth Amendment demands.” Doc. 1-2, p. 45.

       On April 7, 2017, the Defendants removed the action to federal court. Shortly thereafter

on April 21, 2017, the State of Missouri and then-Governor Greitens moved to dismiss, arguing

that the doctrine of sovereign immunity barred all claims against these two Defendants, that

legislative immunity barred all claims against Defendant Greitens, and that Plaintiffs lacked

Article III standing, had adequate alternative legal remedies, and failed to state plausible

constitutional claims. Doc. 18, Doc. 20. The Court denied these motions. Order, Doc. 69.

Relevant here, the Court found that Missouri was not entitled to sovereign immunity for this suit

seeking prospective equitable relief, and that then-Governor Greitens was subject to suit under

the Ex Parte Young doctrine permitting declaratory and injunctive relief against state officers.

Id.

       On appeal, the Eighth Circuit determined the Governor and the State of Missouri should

be dismissed. Church v. Missouri, 913 F.3d 736 (8th Cir. 2019). With respect to the Governor,

the Eighth Circuit held that the Ex Parte Young doctrine did not apply, because the Governor’s

general enforcement authority, appointment of all MSPD Commissioners, and appropriation-

reduction authority did not constitute “some connection” to the State’s Sixth Amendment

obligation, and therefore the Governor was shielded from suit and liability under sovereign

immunity and legislative immunity. Id. at 753. Further, the Eighth Circuit found that Missouri’s

state sovereign immunity did apply, barring all suits against the State, including those seeking

prospective equitable relief. Id. at 745–46. In finding that no common law exception to

Missouri’s sovereign immunity applied here, the Eighth Circuit cited the Missouri Supreme




                                                  4

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 4 of 12
Court’s rejection of the possibility that “the state itself can be enjoined.” Id. at 746 (citing

Carson v, Sullivan, 284 Mo. 353, 223 S.W. 571, 571 (Mo. banc 1920)).

       On February 26, 2019, the Court denied Plaintiffs’ motion for class certification. Order,

Doc. 212. The parties entered mediation, which resulted in a settlement and their proposed

consent judgment, which was filed on May 13, 2019. Doc. 221.

       On May 14, 2019, the Attorney General of Missouri moved to intervene. Doc. 222.

Though the Court denied this motion, Order, Doc. 238, the Attorney General was permitted to

file an amicus brief concerning their position on the proposed consent judgment, which they did

on July 26, 2019. Doc. 247.


           c. The Proposed Consent Judgement

       The terms of the proposed consent judgment impose a variety of obligations on MSPD

spanning from the time a defendant applies for public defender services through the appeals

process. For example, MSPD must ensure public defenders argue for release at every client’s

initial appearance and/or for a bail amount that the client can afford to pay, Part VI(e); spend

sufficient time meeting with clients prior to a bail hearing, and if bail is set at an amount a client

cannot afford and they remain detained, prioritize these clients with motions for a speedy trial

unless there is good cause to refrain from doing so, Part VII(c),(f); answer all client

correspondence within ten days of receipt and all phone messages within two days of receipt,

Part VIII(b); appropriately pursue discovery and train public defenders in proper pre-trial

investigation and pre-trial motion practice Part XI, XII; request and review all discovery in the

case and conduct any further investigation prior to advising any client to plead guilty, Part XIII.

       The proposed consent judgment also provides for a monitor, who on an ongoing basis

would assess the extent to which MSPD is complying with the terms of the consent judgment,


                                                   5

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 5 of 12
and a reporting mechanism whereby MSPD must provide the monitor and Plaintiffs’ counsel

with quarterly data demonstrating compliance. As another enforcement mechanism, indigent

persons who are or should be represented by MSPD, yet who have not received counsel at a

critical stage or who have been placed on a waiting list for representation, may seek as third-

party beneficiaries to enforce the consent judgment. Part XXI(c).

       The cornerstone of the entire agreement is the caseload capacity standard. See Part

XVIII. Using data and analysis by the accounting firm RubinBrown, the proposed consent

decree imposes a caseload standard on individual public defenders. The caseload standard

operates from a baseline of forty available work hours per week, fifty-two available work weeks

per year, with no time allotted for vacation, sick time, training, administrative functions, or

holidays. Using RubinBrown data estimating workload averages per type of case (e.g.

Murder/Homicide, A/B Felony, Misdemeanor, etc.), MSPD must ensure that, over the course of

any given calendar month period, public defenders are not assigned more than 173.3 hours’

worth of cases. The proposed consent judgment provides that “if accepting an additional case

would mean requiring any public defender’s assigned caseload to exceed the MSPD caseload

standard, the MSPD office in question shall not accept any additional cases, and shall not process

any further indigence applications, until an appropriately experienced public defender with a

caseload that falls under the cap becomes available. To do otherwise . . . would violate this

Consent Judgment.” Part XVIII(k). The proposed consent judgment further provides,

       “In lieu of processing additional indigence applications when this standard has
       been reached and placing such defendants on a wait list for public defender
       services, the MSPD shall ensure that the relevant District Defender promptly
       notifies the circuit court that the caseload standard case been reached in order to
       promptly allow the court to: (1) appoint private counsel pursuant to State ex rel.
       Wolff v. Ruddy, 617 S.W.2d 64 (1981) and Willamson v. Vardeman, 674 F.2d
       1211 (1982); (2) engage with the prosecutor regarding the elimination of
       incarceration as a possible sentence for the offense(s) charged, thus eliminating

                                                  6

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 6 of 12
       the constitutional right to an attorney pursuant to Scott v. Illinois, 440 U.S. 367,
       373-74 (1979); (3) dismiss the case per the requirements set forth in Ruddy and
       Williamson; or (4) take any other actions that are consistent with the constitutions
       of the United States and Missouri, and that do not violate the requirements and
       limitations of this Consent Judgment.

Part XVIII(l).


 II.   LEGAL STANDARD

       “Consent decrees should[] spring from—and serve to resolve—a dispute within the

court's subject-matter jurisdiction; come within the general scope of the case from the pleadings;

and, further the objectives of the law on which the complaint was based.” E.E.O.C. v. Prod.

Fabricators, Inc., 666 F.3d 1170, 1172 (8th Cir. 2012) (citing Local Number 93, Int'l Ass'n of

Firefighters v. City of Cleveland, 478 U.S. 501, 525, 106 S.Ct. 3063, 92 L.Ed.2d 405 (1986)).

       “When reviewing a proposed consent decree, the trial court is to review the settlement for

fairness, reasonableness, and adequacy.” United States v. Metro. St. Louis Sewer Dist. (MSD),

952 F.2d 1040, 1044 (8th Cir. 1992). Relevant considerations include, but are not limited to, the

interest of the public, federalism, the relative strength of Plaintiff’s claim, and whether the

consent decree resolves the actual controversy in the complaint. See, e.g., Frew ex rel. Frew v.

Hawkins, 540 U.S. 431, 437, 124 S. Ct. 899, 903, 157 L. Ed. 2d 855 (2004) (“Consent decrees

entered in federal court must be directed to protecting federal interests.”); E.E.O.C., 666 F.3d at

1172 (same); United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409, 1435 (6th Cir. 1991)

(considering the strength of the parties’ respective legal positions); Nat'l Credit Union Admin.

Bd. v. True Yang Vangh, No. 15-CV-3871 (WMW/KMM), 2018 WL 6437423, at *2 (D. Minn.

June 29, 2018) (considering “whether the consent judgment reflects a resolution of the

allegations in the complaint,” “the relative strength of the parties’ positions,” and “protecting the

public interest”); United States v. City of Waterloo, No. 15-CV-2087-LRR, 2016 WL 254725, at


                                                  7

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 7 of 12
*5 (N.D. Iowa Jan. 20, 2016) (considering “whether the decree reflects a resolution of the actual

controversy in the complaint”); United States v. Telluride Co., 849 F. Supp. 1400, 1402 (D.

Colo. 1994) (considering whether a consent decree addressing defendant’s environmental

pollution would accomplish the goal of cleaning the environment, whether it “reflect[ed] the

relative strength or weakness of the government’s case,” and “whether the consent decree is in

the public interest”).

        “Although the law favors settlements, federal courts in adopting consent decrees are not

mere ‘recorders of contracts' from whom parties can purchase injunctions.” Angela R. by

Hesselbein v. Clinton, 999 F.2d 320, 324 (8th Cir. 1993) (quoting Local 93, Int’l Ass'n of

Firefighters, 478 U.S. at 525)). “A consent decree is a judicial act. Thus, before entering such a

decree, the Court must ensure that it does not ‘put the court's sanction on and power behind a

decree that violates Constitution, statute, or jurisprudence.’” Missouri v. Westinghouse Elec.,

LLC, 487 F. Supp. 2d 1076, 1088 (E.D. Mo. 2007) (quoting United States v. City of Miami, Fla.,

664 F.2d 435, 441 (5th Cir. 1981)).


III.    DISCUSSION

        The Missouri Attorney General raises several arguments in his amicus brief as to why the

Court should reject the proposed consent judgment. The Attorney General asserts that the




                                                 8

         Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 8 of 12
agreement violates Missouri state law provisions § 600.0622 and § 600.063,3 that it grants MSPD

authority that it does not have under Missouri law to supervise county jails, that the judgment

would likely have a deleterious effect on public safety in Missouri, and that the judgment in

effect would provide class-wide relief when the Court has already denied Plaintiffs’ motion for

class certification. See Doc. 247. However, even if the Court were to find in Plaintiffs’ and

MSPD’s favor on each of the state’s arguments, the Court would still deny the parties’ request

for the consent decree they propose.



2
  § 600.062 provides: “Notwithstanding the provisions of sections 600.017 and 600.042 to the
contrary, neither the director nor the commission shall have the authority to limit the availability
of a district office or any division director, district defender, deputy district defender, or assistant
public defender to accept cases based on a determination that the office has exceeded a caseload
standard. The director, commission, any division director, district defender, deputy district
defender, or assistant public defender may not refuse to provide representation required under
this chapter without prior approval from a court of competent jurisdiction.” Mo. Rev. Stat. §
600.062.
3
 § 600.063 provides, in relevant part:
     (1) Upon approval by the director or the commission, any district defender may file
     a motion to request a conference to discuss caseload issues involving any individual
     public defender or defenders, but not the entire office, with the presiding judge of
     any circuit court served by the district office. The motion shall state the reasons
     why the individual public defender or public defenders will be unable to provide
     effective assistance of counsel due to caseload concerns. When a motion to request
     a conference has been filed, the clerk of the court shall immediately provide a copy
     of the motion to the prosecuting or circuit attorney who serves the circuit court.
     (2) If the presiding judge approves the motion, a date for the conference shall be set
     within thirty days of the filing of the motion. The court shall provide notice of the
     conference date and time to the district defender and the prosecuting or circuit
     attorney.
     (3) Within thirty days of the conference, the presiding judge shall issue an order
     either granting or denying relief. If relief is granted, it shall be based upon a finding
     that the individual public defender or defenders will be unable to provide effective
     assistance of counsel due to caseload issues . . .
     (5) Nothing in this section shall deny any party the right to seek any relief
     authorized by law nor shall any provisions of this section be construed as providing
     a basis for a claim for post-conviction relief by a defendant.
Mo. Rev. Stat. § 600.063.

                                                   9

         Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 9 of 12
        The most crucial provision of the proposed consent judgment is the caseload capacity

standard. In order for MSPD to meet the numerous other requirements contained in the

agreement, including those concerning client communication and visitation, investigation,

motion practice, and appearances, public defenders must have the time do so. The studies and

allegations reviewed above repeatedly link MSPD’s caseload size to the ability to provide

adequate counsel. Thus, MSPD’s ability to reduce public defenders’ current caseload and

maintain the specified caseload standard is critical to the operation of the proposed consent

judgment as a whole. The importance placed on the caseload standard is demonstrated by the

mandatory language used in the proposed consent judgment, including that MSPD “shall not

accept any additional cases and shall not process any further indigence applications, until an

appropriately experienced public defender with a caseload that falls under the cap becomes

available. To do otherwise . . . would violate this Consent Judgment.” Part XVIII(k). Given this

language, Plaintiffs or a third-party beneficiary would be permitted to bring a contempt motion

in this Court against MSPD for failing to adhere to the caseload capacity standard, or for failing

to adhere to any of the other obligations imposed by the proposed consent agreement. Such a

motion, however, could also affect the MSPD in state court, because the current record suggests

there will not be enough public defenders to permit the MSPD to both comply with the consent

decree and to comply with Missouri state court orders assigning indigent defendants to the

MSPD.

        Under Missouri law, Missouri circuit courts assign indigent defendants to the MSPD.

See, e.g., Mo. Code Regs. tit. 18, § 10-3.010(1)(B) (“Upon motion by either party, the court in

which the case is pending shall have authority to determine whether the services of the public

defender may be utilized by the defendant.”) Both Plaintiffs and MSPD agree that if entered, the



                                                10

        Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 10 of 12
consent judgment would not require “prosecutors or judges, none of whom are parties to this

case, to take any specific action in any specific case,” Doc. 228, p. 9, and indeed the Court “may

not enter a consent decree that imposes obligations on a party that did not consent to the decree,”

Local No. 93, Int'l Ass'n of Firefighters, 478 U.S. at 529. Thus, the consent decree in this Court

would not prevent a state court from ordering the MSPD to represent an indigent defendant even

if such representation violates the consent decree. The MSPD would then have to choose

between being subject to contempt for violating the consent decree in this Court or being subject

to a penalty for failing to represent an indigent defendant as ordered by the state court. Viewed

from this enforcement perspective, the proposed consent decree appears illusory because the

MSPD is caught between conflicting judicial decrees and there is no practical remedy. Further,

to hold otherwise, would seriously implicate federalism concerns,4 and the Eighth Circuit’s

immunity findings in this case. See Church, 913 F.3d at 742–47.

       Finally, the consent decree does not “come within the general scope of . . . the

pleadings.” E.E.O.C.. 666 F.3d at 1172. There is no class certified in this case; the pleadings are

limited to the rights of the named Plaintiffs. Yet the remedy proposed covers all indigent

persons who are or should be represented by the MSPD, yet have not received counsel at a

critical stage or who have been placed on a waitlist. The parties have not explained how such an




4
  “The underlying idea is that a federal injunction of ongoing state proceedings is likely to breed
resentment and hostility in the state judiciaries and even risk disobedience of the federal court’s
orders. Therefore, avoiding injunctions of state courts is a way of limiting friction between state
and federal courts.” Erwin Chemerinsky, Federal Jurisdiction 766 (6th ed. 2012). See also
O’Shea v. Littleton, 414 U.S. 488, 500 (refusing to enter an injunction against state courts where
plaintiffs sought “an injunction aimed at controlling or preventing the occurrence of specific
events that might take place in the course of future state criminal trials . . . This seems to us
nothing less than an ongoing federal audit of state criminal proceedings which would indirectly
accomplish the kind of interference that Younger v. Harris . . . and related cases sought to
prevent.”)
                                                11

       Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 11 of 12
expansive remedy is needed to address the rights of the named Plaintiffs or how as a practical

matter such a consent decree applicable to so many indigents in the state criminal justice system

could effectively be enforced.

       The Court is sympathetic to the difficult position the MSPD system and its attorneys are

in. Ultimately, the staffing problems identified in the record may result in specific state criminal

convictions being set aside because of Sixth Amendment violations and/or additional ethics

complaints against public defenders, even though the public defenders are not at fault for the

staffing problems. Nonetheless, the proposed consent decree is not the vehicle to ensure that the

MSPD and the State of Missouri meet their legal obligation to provide constitutionally adequate

representation to indigent defendants.


IV.    CONCLUSION

       For the reasons discussed above, the motion for entry of the proposed consent judgment

is DENIED.


                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: January 27, 2020
Jefferson City, Missouri




                                                 12

       Case 2:17-cv-04057-NKL Document 261 Filed 01/27/20 Page 12 of 12
